Case 1:20-cv-21553-MGC Document 100 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

               Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

   NOTICE OF DECLARATION IN RESPONSE TO THE COURT’S ORDER ADOPTING
                     IN PART MAGISTRATE JUDGE’S
                    REPORT AND RECOMMENDATIONS

          Respondents, by and through the undersigned counsel, file the Declaration of Acting

   Officer in Charge Liana J. Castano in reference to item 4 in the District Court’s Order Adopting

   in Part Magistrate Judge’s Report and Recommendations [DE:76].

          1.        Declaration of Liana J. Castano, Acting Officer in Charge (OIC), See Exhibit A.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                          By:    s/ Dexter A. Lee
                                                 DEXTER A. LEE
                                                 Assistant U.S. Attorney
                                                 Fla. Bar No. 0936693
                                                 99 N.E. 4th Street, Suite 300
                                                 Miami, Florida 33132
                                                 (305) 961-9320
                                                 Fax: (305) 530-7139
                                                 E-mail: dexter.lee@usdoj.gov
Case 1:20-cv-21553-MGC Document 100 Entered on FLSD Docket 05/15/2020 Page 2 of 2



                                     s/Natalie Diaz
                                     NATALIE DIAZ
                                     ASSISTANT U.S. ATTORNEY
                                     Florida Bar No. 85834
                                     E-mail: Natalie.Diaz@usdoj.gov
                                     99 N.E. 4th Street, Suite 300
                                     Miami, Florida 33132
                                     Telephone: (305) 961-9306

                                     ATTORNEYS FOR RESPONDENTS




                                       -2-
